    Case 3:19-md-02885-MCR-GRJ Document 1720 Filed 03/23/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19-md-2885
EARPLUG PRODUCTS LIABILITY
LITIGATION
                                             Judge M. Casey Rodgers
This Document Relates to:
                                             Magistrate Judge Gary R. Jones
All Actions


     MOTION TO CORRECT THE RECORD WITH REGARD TO
 MEMORANDUM IN OPPOSITION TO RICHARD M. PAUL’S LIMITED
  OBJECTION & MOTION TO MODIFY COMMON BENEFIT ORDER

      Plaintiffs respectfully file this memorandum to correct a misstatement of fact

in their Opposition to Richard M. Paul’s Limited Objection & Motion to Modify

Common Benefit Order, ECF No. 1700.

      In moving for leave to file a reply, Paul states that he informed the Court and

the MDL PLC of the Minnesota common benefit order the day it was entered. ECF

No. 1717 at 1-2.     Paul is correct.   Plaintiffs’ statement that “Paul failed to

communicate that the Minnesota court had entered a common benefit order in the

Coordinated Actions,” ECF No. 1700 at 2, was imprecise and mistaken, and the

undersigned apologizes to the Court for this error. Plaintiffs’ only intention was to

echo the Court’s sentiment that “the best time for the two courts to have coordinated

on this matter would have been prior to any common benefit order being entered by

either court.” ECF No. 1684 at 2. That Paul sent an email attaching the Minnesota


                                         1
    Case 3:19-md-02885-MCR-GRJ Document 1720 Filed 03/23/21 Page 2 of 5




order after it was entered does not affect Plaintiffs’ argument that his communication

was untimely or change Plaintiffs’ position that Paul’s objection should be denied.



      Date: March 23 2021              Respectfully submitted,

                                       /s/ Bryan F. Aylstock
                                       Bryan F. Aylstock, Lead Counsel
                                       Florida State Bar No. 078263
                                       AYLSTOCK, WITKIN, KREIS & OVERHOLTZ,
                                       PLLC
                                       17 East Main Street, Suite 200
                                       Pensacola, FL 32502
                                       Tel.: (850) 202-1010
                                       baylstock@awkolaw.com

                                       Shelley V. Hutson, Co-Lead Counsel
                                       (Admitted Pro Hac Vice)
                                       Texas State Bar No. 00788878
                                       CLARK, LOVE & HUTSON, GP
                                       440 Louisiana Street, Suite 1600
                                       Houston, TX 77002
                                       Tel.: (713) 757-1400
                                       shutson@triallawfirm.com

                                       Christopher A. Seeger, Co-Lead Counsel
                                       (Admitted Pro Hac Vice)
                                       New Jersey State Bar No. 042631990
                                       SEEGER WEISS LLP
                                       77 Water Street, 8th Floor
                                       New York, NY 10005
                                       Tel.: (212) 587-0700
                                       cseeger@seegerweiss.com
Case 3:19-md-02885-MCR-GRJ Document 1720 Filed 03/23/21 Page 3 of 5




                              Brian H. Barr, Co-Liaison Counsel
                              LEVIN, PAPANTONIO, THOMAS, MITCHELL,
                              RAFFERTY, & PROCTOR, P.A.
                              316 South Baylen Street
                              Pensacola, FL 32502
                              Tel.: (850) 435-7044
                              bbarr@levinlaw.com

                              Michael A. Burns, Co-Liaison Counsel
                              MOSTYN LAW FIRM
                              3810 W. Alabama Street
                              Houston, TX 77027
                              Tel.: (713) 714-0000
                              epefile@mostynlaw.com

                              Counsel for Plaintiffs
   Case 3:19-md-02885-MCR-GRJ Document 1720 Filed 03/23/21 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE
                       WITH LOCAL RULE 7.1(F)

      I hereby certify that the foregoing contains 183 words and complies with the

Local Rule 7.1(F).

                                            /s/ Bryan F. Aylstock
   Case 3:19-md-02885-MCR-GRJ Document 1720 Filed 03/23/21 Page 5 of 5




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 23, 2021, I caused a copy of the foregoing to

be filed through the Court’s CM/ECF system, which will serve all counsel of

record.

                                            /s/ Bryan F. Aylstock
